 



Exhibit 10.32
Commitment Increase Supplement
     SUPPLEMENT, dated October 4, 2005, to the First Amended and Restated
Revolving Credit Agreement, dated as of January 19, 2005 (as the same may be
amended, modified, supplemented, restated or replaced from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined”), among International Transmission
Company, a Michigan corporation (the “Borrower”), the Lenders, and Canadian
Imperial Bank of Commerce, as the Administrative Agent.
W I T N E S S E T H:
     WHEREAS, the Credit Agreement Provides in Section 3.3(d) thereof that any
Lender with (when applicable) the consent of the Borrower may increase the
amount of its Commitment by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
     WHEREAS, the undersigned now desires to increase the amount of its
Commitment under the Credit Agreement;
     NOW THEREFORE, the undersigned hereby agrees as follows:

  1.        The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the effective date of this Supplement, it shall have
its Commitment increased by $10,000,000, thereby making the amount of its
Commitment $15,000,000.     2.        Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            LASALLE BANK MIDWEST N.A.
(F/K/A STANDARD FEDERAL BANK)
          By:           Name:           Title:        

Accepted this 4th day of October, 2005
INTERNATIONAL TRANSMISSION COMPANY

             
By:
       
 
       
 
  Name: Edward M. Rahill
   
 
  Title: Vice President and Chief Financial Officer    

 
Accepted this 4th day of October, 2005
CANADIAN IMPERIAL BANK OF COMMERCE,
As Administrative Agent

             
By:
       
 
       
 
  Name:    
 
  Title:    

 